 


109 HR 3639 IH: Life Insurance Fairness for Travelers Act of 2005
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3639 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Ms. Wasserman Schultz (for herself, Ms. Ros-Lehtinen, Mr. Frank of Massachusetts, Mr. Bachus, Mr. Wexler, Mr. Crowley, Mr. Israel, Ms. Bean, Mrs. Lowey, Mr. Filner, Mr. Miller of Florida, Ms. Schakowsky, Mr. Fitzpatrick of Pennsylvania, Mr. Cleaver, Ms. Berkley, Mr. Berman, Mr. Waxman, Mr. Hastings of Florida, Mr. Davis of Alabama, Mrs. Maloney, Mr. Price of Georgia, and Ms. Herseth) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To establish minimum standards relating to a factor for life insurance eligibility and rates, and for other purposes. 
 
 
1.Short title This Act may be cited as the Life Insurance Fairness for Travelers Act of 2005. 
2.Amendments to TRIA The Terrorism Risk Insurance Act of 2002 (Public Law 107–297; 116 Stat. 2322) is amended by adding at the end the following new title:  
 
IVFairness for life insurance purchasers 
401.Congressional findings and purposes 
(a)FindingsThe Congress finds that— 
(1)life insurance companies are increasingly using the future plans of Americans to engage in lawful foreign travel as a reason to either deny persons life insurance or to charge premiums that are not commensurate with the risk of such travel; and 
(2)that such denials of insurance and disproportionate premiums may deter Americans from purchasing insurance that they and their families may need. 
(b)PurposeThe purpose of this title is to establish uniform rules relating to the use of foreign travel as a factor in setting life insurance eligibility and rating. 
402.Prohibition against discrimination in life insurance policies based on future foreign travel plans 
(a)In generalIt shall be unlawful for any insurer to deny any person life insurance, or to otherwise discriminate in the issuance, cancellation, amount of coverage, or conditions of life insurance, based upon the intent of such person to engage in future lawful foreign travel. 
(b)Insurance ratesIt shall be unlawful for any insurer to charge rates for life insurance which are excessive or unfairly discriminatory in relation to the actuarial risk associated with future lawful foreign travel of such person.  
403.Administrative enforcement 
(a)State enforcementIn addition to such other remedies as are provided under State law, the chief law enforcement officer of a State, or an official or agency designated by a State, may bring an action to enjoin any person who has violated or is violating this title. 
(b)Enforcement by the secretaryThe Secretary shall enforce this Act in any State that the Secretary determines does not have a comparable State law or a law that the Secretary has determined is not inconsistent under section 405. 
404.Effect on State laws 
(a)In generalThis title does not annul, alter, or affect, or exempt any insurer subject to the provisions of this title from complying with the laws of any State with respect to the use of prospective lawful foreign travel for the purposes of underwriting or rating life insurance except to the extent that such laws are inconsistent with any provision of this title and then only to the extent of the inconsistency. The Secretary is authorized to determine whether such inconsistencies exist. The Secretary may not determine that any State law is inconsistent with any provision of this title if the Secretary determines that such law gives greater protection to the insured. 
(b)State exemptionsThe Secretary shall, by regulation, exempt from the requirements of this title any class of insurance transactions within any State if the Secretary determines that under the law of that State that class of transaction is subject to requirements substantially similar to those imposed under this title or that such law gives greater protection to the consumer, and that there is adequate provision for enforcement. 
405.DefinitionsIn this title, the following definitions shall apply: 
(1)InsurerThe term insurer means any entity, including any affiliate thereof, that is licensed or admitted to engage in the business of providing life insurance in any State. 
(2)InsuredThe term insured means any natural person who purchases, or attempts to purchase, life insurance. 
(3)Life insurance 
(A)In generalThe term life insurance means insurance for which the probabilities of the duration of human life or the rate of mortality are an element or condition of insurance. 
(B)Included insuranceSuch term includes the granting of— 
(i)endowment benefits; 
(ii)additional benefits in the event of death by accident or accidental means; 
(iii)disability income benefits; 
(iv)additional disability benefits that operate to safeguard the contract from lapse or to provide a special surrender value, or special benefit in the event of total and permanent disability; 
(v)benefits that provide payment or reimbursement for long-term home health care, or long-term care in a nursing home or other related facility; 
(vi)burial insurance; and 
(vii)optional modes of settlement of proceeds of life insurance. 
(C)ExclusionsSuch term does not include property and casualty insurance, health insurance or workers compensation insurance. 
(4)SecretaryThe term Secretary means the Secretary of the Treasury. 
406.Regulations The Secretary shall issue regulations to carry out the purposes of this title. 
407.ApplicabilityThis title shall apply to any policy for life insurance coverage issued, renewed, altered, or modified or canceled after the expiration of the 6-month period beginning on the date of the enactment of the Life Insurance Fairness for Travelers Act of 2005. . 
3.Timing of regulations The Secretary of the Treasury shall issue the regulations required by section 406 of the Terrorism Risk Insurance Act of 2002, as added by section 2 of this Act, not later than the expiration of the 6-month period beginning on the date of the enactment of this Act. 
4.Technical amendment The table of contents in section 1(b) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by adding at the end the following new items:  
 
 
Title IV—Fairness for life insurance purchasers 
Sec. 401. Congressional findings and purposes 
Sec. 402. Prohibition against discrimination in life insurance policies based on future foreign travel plans 
Sec. 403. Administrative enforcement 
Sec. 404. Effect on State laws 
Sec. 405. Definitions 
Sec. 406. Regulations 
Sec. 407. Applicability . 
 
